El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
En la Corte de Distrito de Humacao, Marcelino Ramírez fué acusado de asesinato en primer grado. Celebrado el juicio ante un jurado, el acusado fué declarado culpable de asesinato en segundo grado, y condenado por la corte á la pena de reclu-sión perpetua con trabajos forzados en el presidio, y al pago ele las costas. Contra esta sentencia el demandado interpuso apelación para ante esta corte, pero no ha presentado pliego de excepciones, y no se pronunció ningún argumento oral, ni se presentó alegato escrito á su favor. Hemos examinado el récord ciudadosamente y no encontramos ningún error; por *272cuyos motivos debe confirmarse la sentencia dictada por la Corte de ífistrito de Humacao en este caso.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Figueras y MacLeary.
El Juez Asociado, Sr. Hernández, no intervino en la reso-lución de este caso.